           Case 19-31090                         Doc 12               Filed 11/03/19 Entered 11/03/19 22:27:14                        Desc Imaged
                                                                      Certificate of Notice Page 1 of 7
  Fill in this information to identify your case:                                                             0.00
                                                                                                              0.00

   Debtor 1              Henry                   Richard                Grosskopf
                         __________________________________________________________________
                                                                                                               0.00
                                                                                                               0.00
                         First Name                     Middle Name            Last Name

   Debtor 2              Angela                  Marie                  Grosskopf
                         __________________________________________________________________
                                                                                                               0.00            Check if this is an amended
   (Spouse, if filing)   First Name                     Middle Name            Last Name
                                                                                                                               plan, and list below the
   United States Bankruptcy Court for the : __NORTHERN DISTRICT OF ILLINOIS __                                                 sections of the plan that have
                                                                                                                               been changed
   Case Number ______________________________________________
   (If known)                                                                                                                  ________________________
                                                                                                                               ________________________


Official Form 113
Cha pt e r 1 3 Pla n                                                                                                                                          12/17

  Part 1:            N ot ic e s

To Debtors:                This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies.


 To Creditors:             Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                           attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
                           includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will
                           be ineffective if set out later in the plan.




 1.1      A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial                           Included         Not Included
          payment or no payment at all to the secured creditor
 1.2      Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in                            Included         Not Included
          Section 3.4
 1.3      Nonstandard provisions, set out in Part 8                                                                                 Included         Not Included



 Part 2:             Pla n Pa ym e nt s a nd Le ngt h of Pla n

2.1 Debtors(s) will make regular payments to the trustee as follows:
          650.00
     $ ___________                   month for _____
                                 per_______        36 months
     Insert additional lines if necessary.
     If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
     payments to creditors specified in this plan.




Official Form 113                     Record # 831390                           Chapter 13 Plan                                                      Page 1
           Case 19-31090                 Doc 12  Filed 11/03/19 Entered 11/03/19 22:27:14 Desc Imaged
Debtor 1    Henry                   Richard
                                                Certificate     of Notice Page 2 Case
                                                           Grosskopf
            __________________________________________________________________
                                                                                 of 7Number (if known) ______________________________
             First Name                  Middle Name                 Last Name


2.2 Regular payments to the trustee will be made from future income in the following manner:
    Check all that apply.
        Debtor(s) will make payments pursuant to a payroll deduction order.
        Debtor(s) will make payments directly to the trustee.
        Other (specify method of payment):____________________________.

2.3 Income tax refunds
    Check one.
            Debtor(s) will retain any income tax refunds received during the plan term.
            Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within14 days of filing the return and will
            turn over to the trustee all income tax refunds received during the plan term.
            Debtor(s) will treat income tax refunds as follows:
                 ____________________________________________________________________________________________________

                 ____________________________________________________________________________________________________
2.4 Additional payments.
    Check one.
            None. If “None” is checked, the rest of        2.4 need not be completed or reproduced.

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ __________________.
                                                                                                    23,400.00

 Part 3:          T re a t m e nt of Se c ure d Cla im s

3.1 Maintenance of payments and cure of default, if any.
    Check one.
            None. If “None” is checked, the rest of        3.1 need not be completed or reproduced.

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
            None. If “None” is checked, the rest of        3.2 need not be completed or reproduced.

3.3 Secured claims excluded from 11 U.S.C.             506.
   Check one.
           None. If “None” is checked, the rest of          3.3 need not be completed or reproduced.
           The claims listed below were either:

           (1)    incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
                  personal use of the debtor(s), or

           (2)    incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

           These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or
           directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before the
           filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed proof of
           claim, the amounts stated below are controlling. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

             Name of Creditor                    Collateral                                Amount of       Interest     Monthly plan     Estimated total
                                                                                           claim           rate         payment          payments by trustee


           Global Lending                        2017 Ford Fusion with over 21,000         $ 20,759.00        7.00 %   $       456.47    $          24,460.05
           Service                               miles
                                                                                                                        Disbursed by:
                                                                                                                            Trustee
                                                                                                                            Debtor(s)


3.4 Lien avoidance.
    Check one.
            None. If “None” is checked, the rest of           3.4 need not be completed or reproduced.




Official Form 113           Record # 831390                                 Chapter 13 Plan                                                     Page 2
           Case 19-31090               Doc 12    Filed 11/03/19 Entered 11/03/19 22:27:14 Desc Imaged
Debtor 1    Henry                   Richard
                                                Certificate     of Notice Page 3 Case
                                                           Grosskopf
            __________________________________________________________________
                                                                                 of 7Number (if known) ______________________________
            First Name                 Middle Name                  Last Name



3.5 Surrender of collateral.
     Check one.
            None. If “None” is checked, the rest of    3.5 need not be completed or reproduced.
 Part 4:        T re a t m e nt of Fe e s a nd Priorit y Cla im s

4.1 General
    Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in 4.5, will be paid in full without
    postpetition interest.

4.2 Trustee’s fees
                                                                                                                  5.70
    Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be ________% of plan payments; and
                                                        1,333.80
    during the plan term, they are estimated to total $___________.


4.3 Attorney’s fees
                                                                                           4,000.00
    The balance of the fees owed to the attorney for the debtor(s) is estimated to be $___________.


4.4 Priority claims other than attorney’s fees and those treated in             4.5.
    Check one.

           None. If “None” is checked, the rest of    4.4 need not be completed or reproduced.

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
    Check one.

           None. If “None” is checked, the rest of    4.5 need not be completed or reproduced.

 Part 5:        T re a t m e nt of N onpriorit y U nse c ure d Cla im s


5.1 Nonpriority unsecured claims not separately classified.
    Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
    providing the largest payment will be effective. Check all that apply.

           The sum of $___________.

              10
            _______%                                                                2,266.18
                     of the total amount of these claims, an estimated payment of $_________.

           The funds remaining after disbursements have been made to all other creditors provided for in this plan.

                                                                                                                                       0.00
           If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $______________.
           Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.
5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.
           None. If “None” is checked, the rest of    5.2 need not be completed or reproduced.

5.3 Other separately classified nonpriority unsecured claims. Check one.
           None. If “None” is checked, the rest of    5.3 need not be completed or reproduced.

 Part 6:        Ex e c ut ory Cont ra c t s a nd U ne x pire d Le a se s


6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
    and unexpired leases are rejected. Check one.

           None. If “None” is checked, the rest of    6.1 need not be completed or reproduced.




Official Form 113         Record # 831390                                  Chapter 13 Plan                                                   Page 3
           Case 19-31090               Doc 12    Filed 11/03/19 Entered 11/03/19 22:27:14 Desc Imaged
Debtor 1    Henry                   Richard
                                                Certificate     of Notice Page 4 Case
                                                           Grosskopf
            __________________________________________________________________
                                                                                 of 7Number (if known) ______________________________
            First Name                  Middle Name            Last Name



  Part 7:       V e st ing of Prope rt y of t he Est a t e


7.1 Property of the estate will vest in the debtor(s) upon
    Check the applicable box:

            plan confirmation.
            entry of discharge.
            other: ____________________________________________.

  Part 8:       N onst a nda rd Pla n Provisions


8.1 Check “None” or List Nonstandard Plan Provisions
            None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in        1.3.


   Trustee will be the disbursing agent for pre-confirmation adequate protection payments of $207.59 to Global
   Lending Service.




  Part 9:      Signa t ure(s):

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the Debtor(s), if
must sign below.


             /s/ Henry Richard Grosskopf, Jr.                                  /s/ Angela Marie Grosskopf
                         Henry Richard Grosskopf, Jr.                                     Angela Marie Grosskopf


             Date: 10/30/2019                                                  Date: 10/30/2019



            /s/ Adam Emil Suchy
     ________________________________________                        Date: 10/30/2019
     Signature of Attorney for Debtor


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s)
also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
those contained in Official Form 113, other than any nonstandard provisions included in Part 8.




Official Form 113           Record # 831390                           Chapter 13 Plan                                                       Page 4
            Case 19-31090            Doc 12       Filed 11/03/19 Entered 11/03/19 22:27:14 Desc Imaged
 Debtor 1    Henry                   Richard
                                                 Certificate     of Notice Page 5 Case
                                                            Grosskopf
             __________________________________________________________________
                                                                                  of 7Number (if known) ______________________________
             First Name               Middle Name              Last Name



Ex hibit : T ot a l Am ount of Est im a t e d T rust e e Pa ym e nt s
      The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
      out below and the actual plan terms, the plan terms control.

a.   Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                            $                0.00

b.   Modified secured claims (Part 3, Section 3.2 total)                                                    $                0.00

c.   Secured claims excluded from 11 U.S.C.         506 (Part 3, Section 3.3 total)                         $          24,460.05

d.   Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                     $                0.00

e.   Fees and priority claims (Part 4 total)                                                                $           5,333.80

f.   Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                              $           2,266.18

g.   Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                          $                0.00

h.   Separately classified unsecured claims (Part 5, Section 5.3 total)                                     $                0.00

i.   Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)               $                0.00

j.   Nonstandard payments (Part 8, total)                                                                   $                0.00


     Total of lines a through j                                                                             $          32,060.03




Official Form 113         Record # 831390                             Chapter 13 Plan                                                    Page 5
          Case 19-31090            Doc 12       Filed 11/03/19 Entered 11/03/19 22:27:14                         Desc Imaged
                                                Certificate of Notice Page 6 of 7
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 19-31090-JSB
Henry Richard Grosskopf, Jr.                                                                               Chapter 13
Angela Marie Grosskopf
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: pseamann                     Page 1 of 2                          Date Rcvd: Nov 01, 2019
                                      Form ID: pdf001                    Total Noticed: 25


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 03, 2019.
db/jdb         +Henry Richard Grosskopf, Jr.,    Angela Marie Grosskopf,     17W106 Elm Ct,
                 Willowbrook, IL 60527-7095
28346398       +Clin Path Pathology,    PO Box 42210,    Phoenix,AZ 85080-2210
28346389       +Equifax,    Attn: Bankruptcy Dept.,    PO Box 740241,    Atlanta,GA 30374-0241
28346388       +Experian,    Attn: Bankruptcy Dept.,    PO Box 2002,    Allen,TX 75013-2002
28346394        Geico Insurance,    Attn: Bankruptcy Department,     1 Geico Plaza,   Washington,DC 20046
28346373        Kohls/Capone,    Attn: Bankruptcy Dept.,    N56 Ridgewood Dr,    Menomonee Fal,WI 53051
28346390       +RSI Enterprises-Rsimd,    Attn: Bankruptcy Dept.,     5440 W Northern Ave,
                 Glendale,AZ 85301-1406
28346397        Receivable Management Services,     Bankruptcy Dept.,    PO Box 280431,
                 East Hartford,CT 06128-0431
28346396       +Republic Services #551,    808 S. Joliet St.,    Joliet,IL 60436-2716
28346376       +Southwest GAS Corporation,    C/O BYL Collection Service,     301 Lacey St Fl 2,
                 West Chester,PA 19382-3727
28346378       +Speedy CASH 48,    C/O AD Astra Recovery SERV,    7330 W 33Rd St N Ste 118,
                 Wichita,KS 67205-9370
28346387       +Transunion,    Attn: Bankruptcy Dept.,    PO Box 1000,    Chester,PA 19016-1000
28346379        Verizon,    C/O Trident Asset Manageme,    10375 Old Alabama Rd Ste,    Alpharetta,GA 30022
28346400       +Weight Loss Institute of AZ,    1855 E. Southern Ave.,     Tempe,AZ 85282-5894

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
28346374       +E-mail/Text: bankruptcydepartment@tsico.com Nov 02 2019 02:48:32      Arizona Public Service,
                 C/O TRANSWORLD SYSTEM INC/,   500 Virginia Dr,    Fort Washington,PA 19034-2733
28346393        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Nov 02 2019 02:51:08
                 Capital ONE BANK USA N,   Attn: Bankruptcy Dept.,    15000 Capital One Dr,    Richmond,VA 23238
28346395       +E-mail/Text: bankruptcy_notifications@ccsusa.com Nov 02 2019 02:48:40       CCS,
                 Bankruptcy Dept.,   PO Box 9126,   Boston,MA 02114-0041
28346377       +E-mail/Text: CCICollectionsGlobalForms@cox.com Nov 02 2019 02:48:12      COX Communications,
                 C/O RGS Financial,   1700 Jay Ell Dr Ste 200,   Richardson,TX 75081-6788
28346382       +E-mail/PDF: pa_dc_ed@navient.com Nov 02 2019 02:51:17      DEPT OF ED/Navient,
                 Attn: Bankruptcy Dept.,   Po Box 9635,   Wilkes Barre,PA 18773-9635
28346381       +E-mail/Text: mrdiscen@discover.com Nov 02 2019 02:45:06      Discover FIN SVCS LLC,
                 Attn: Bankruptcy Dept.,   Po Box 15316,   Wilmington,DE 19850-5316
28346386        E-mail/Text: bankruptcy@glsllc.com Nov 02 2019 02:44:24      Global Lending Service,
                 Attn: Bankruptcy Dept.,   1200 Brookfield Blvd Ste,    Greenville,SC 29607
28346380       +E-mail/Text: bknick@nicfn.com Nov 02 2019 02:46:08      Nicholas Financial INC,
                 Attn: Bankruptcy Dept.,   2454 Mcmullen Booth Bldg,    Clearwater,FL 33759-1343
28346375       +E-mail/Text: bankruptcy_notifications@ccsusa.com Nov 02 2019 02:48:40       Progressive,
                 C/O Credit Collection SERV,   725 Canton St,   Norwood,MA 02062-2679
28346391       +E-mail/Text: bknotice@ercbpo.com Nov 02 2019 02:47:04      Sprint,   C/O Enhanced Recovery CO L,
                 8014 Bayberry Rd,   Jacksonville,FL 32256-7412
28346401       +E-mail/Text: bankruptcynotices@azdor.gov Nov 02 2019 02:45:06
                 State of Arizona Dept of Revenue,   1600 W. Monroe,    Phoenix,AZ 85007-2650
                                                                                              TOTAL: 11

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
28346384*        +DEPT OF ED/Navient,    Attn: Bankruptcy Dept.,    Po Box 9635,   Wilkes Barre,PA 18773-9635
28346385*        +DEPT OF ED/Navient,    Attn: Bankruptcy Dept.,    Po Box 9635,   Wilkes Barre,PA 18773-9635
28346383*        +DEPT OF ED/Navient,    Attn: Bankruptcy Dept.,    Po Box 9635,   Wilkes Barre,PA 18773-9635
28346392*        +Discover FIN SVCS LLC,    Attn: Bankruptcy Dept.,    Po Box 15316,   Wilmington,DE 19850-5316
28346399       ##+Honor Health,   5111 N. Scottsdale Rd.,    Suite 275,    Scottsdale,AZ 85250-7091
                                                                                                TOTALS: 0, * 4, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 03, 2019                                             Signature: /s/Joseph Speetjens
        Case 19-31090      Doc 12    Filed 11/03/19 Entered 11/03/19 22:27:14            Desc Imaged
                                     Certificate of Notice Page 7 of 7


District/off: 0752-1         User: pseamann              Page 2 of 2                   Date Rcvd: Nov 01, 2019
                             Form ID: pdf001             Total Noticed: 25

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 31, 2019 at the address(es) listed below:
              Adam Suchy    on behalf of Debtor 1 Henry Richard Grosskopf, Jr. ndil@geracilaw.com
              Adam Suchy    on behalf of Debtor 2 Angela Marie Grosskopf ndil@geracilaw.com
              Glenn B Stearns   stearns_g@lisle13.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 4
